— In a proceeding pursuant to Election Law § 16-102 to invalidate the result of a primary election held on September 12, 1989, for the nomination of the candidate of the Conservative Party for the public office of Supervisor of the Town of Islip, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Rohl, J.), dated September 29, 1989, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
A new election will not be required on the "mere mathematical possibility that the results could have been changed” (Matter of Badillo v Santangelo, 15 AD2d 341, 342). The burden lies with the party attempting to impeach the results to show that the "irregularities are sufficiently large in number to establish the probability that the result would be changed by a shift in, or invalidation of, the questioned votes” (Matter of Ippolito v Power, 22 NY2d 594, 597-598).
Under the circumstances of this case, particularly in the absence of fraud, we find that the alleged irregularities are not sufficiently numerous in number or of such a nature as to establish the probability that the result of the election would be changed (see, Matter of Fogarty v Wolf, 133 AD2d 794). Brown, J. P., Lawrence, Kooper and Spatt, JJ., concur.